Citation Nr: 1512791	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  09-35 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for joint pains, to include as to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for memory loss, to include as to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for chest pain, to include as to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a skin disorder. 

7.  Entitlement to service connection for a left foot disorder, to include as secondary to service connected disabilities.

8.  Entitlement to service connection for a respiratory disorder, to include asthma. 

9.  Entitlement to a compensable disability rating for bilateral hearing loss.  

10.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.  

11.  Entitlement to an initial disability rating in excess of 10 percent for a left knee disability.  

12.  Entitlement to an initial compensable disability rating for plantar spurring of the right calcaneus.  

13.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



NTRODUCTION

The Veteran had active service from August 1989 to April 1990, January 2004 to January 2005, and from December 2007 to February 2009.  The Veteran's service also includes service in the Southwest Asia theater of operations and, specifically, in Kuwait/Iraq.   

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In November 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO concerning these claims.  A copy of the transcript has been associated with the claims file.  

The issue of service connection for an eye disorder was adjudicated in a July 2005 rating decision.  However, in light of the Veteran's additional period of active duty and, resultantly, the generation of additional service treatment records, VA will reconsider the claim on a de novo basis.  38 C.F.R. § 3.156(c) (2014).

The issue of entitlement to a disability rating in excess of 10 percent for irritable bowel syndrome has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for an eye disorder, a chronic disorder manifested by joint pain, hypertension, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran reports having a skin disorder during his period of service in the Southwest Asia theater of operations during the Persian Gulf War and of having the condition since that time, and the medical evidence shows that he has been diagnosed as having eczema and acne.  

3.  The Veteran reports having chronic back pain during his period of service in the Southwest Asia theater of operations during the Persian Gulf War and of having the condition since that time, and the medical evidence shows that he has been diagnosed as having degenerative disc disease of the low back.  

4.  At the most, the Veteran suffers from Level III hearing loss in the right and left ears.  

5.  For the entire period on appeal, the Veteran's service-connected right foot disability is manifested by pain, swelling, and redness; but not by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use or characteristic callosities, or malunion or nonunion of the tarsal or metatarsal bones.

6.  The Veteran's right knee patellofemoral syndrome is manifest by flexion limited to no less than 135 degrees.

7.  Resolving all reasonable doubt in the Veteran's favor, he has slight instability of the right knee.

8.  The Veteran's left knee patellofemoral syndrome is manifested by flexion limited to no less than 125 degrees.

9.  Resolving all reasonable doubt in the Veteran's favor, he has slight instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for eczema and acne have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

2.  The criteria for service connection for degenerative disc disease of the low back have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107(b) (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).

3.  The criteria are not met for a compensable disability rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86; Diagnostic Code 6100 (2014).

4.  The criteria are met for an initial rating of 10 percent, but no higher, for plantar spurring of the right calcaneus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5099-5015 (2014).

5.  The criteria for an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2014).

6.  The criteria for a separate 10 percent rating, and no more, for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

7.  The criteria for an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5014, 5260, 5261 (2014). 

8.  The criteria for a separate 10 percent rating, and no more, for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Proper notice under this law includes informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters sent in September 2006, July 2007, and April 2009 advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability ratings and an effective dates in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained concerning the claims adjudicated below.  

Further, the Veteran was afforded VA examinations in April 2005, May 2009, March 2013, and April 2014 with respect to the claims on appeal.  The Veteran has not alleged that these examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate to evaluate the Veteran's claims as they include interviews with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  The Board thus finds that the examination reports are adequate to adjudicate the increased rating and service connection claims and no further examinations are necessary.  

The Veteran has been afforded a hearing before a Decision Review Office (DRO) at the RO in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to notify and to assist.  

The Board has reviewed all the evidence in the Veteran's claims file and electronic VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Service Connection Claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

	Back Disability 

In numerous statements the Veteran has reported that he began suffering from back pain during his second period of active duty.  Further, his service treatment records reflect complaints of back pain on his March 2005 post-deployment health assessment.  

A March 2006 VA treatment records show that the Veteran has been diagnosed as having degenerative disc disease of the lumbar spine.  The Board finds the Veteran's report of having low back pain since service both competent and credible.  Under the circumstances of this case, the Board finds that the record suggests that the Veteran's claimed disorder initially manifested itself during service.  Because service connection is being granted on a direct basis, an analysis of whether the provisions of 38 C.F.R. § 3.317 provide a basis for a grant of service connection for a low back disability and a skin disability is unnecessary. 

	Skin Disability

The veteran claims he began suffering from a skin disability during his final period of active duty.  In this respect, his March 2009 post-deployment health assessment notes a history of skin diseases or rashes. 

In support of his claim, the Veteran was provided a VA examination May 2009.  The VA examiner provided diagnoses of eczema and acne, with a date of onset in 2008.  Under the circumstances of this case, the Board finds that the record suggests that the Veteran's skin disorders initially manifested themselves during service.  Because service connection is being granted on a direct basis, an analysis of whether the provisions of 38 C.F.R. § 3.317 provide a basis for a grant of service connection for a skin disability is unnecessary. 

III. Higher Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  


	Bilateral Hearing Loss

In a July 2005 rating decision, the RO granted the Veteran's claim of entitlement to service connection for bilateral hearing loss and assigned an initial rating of 0 percent, effective from January 22, 2005.  He filed a claim for a higher rating in July 2006.  

Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(a).  

The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  

The relevant evidence of record includes the reports of January 2007, May 2009, and March 2013 VA audiological examinations.  VA treatment records associated with the Veteran's claims file also note his continued complaints of hearing loss, but do not contain any audiometric readings. 

The Veteran was examined in January 2007 in connection with his claim for an increased rating.  Based on the audiogram findings, his puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
10
30
60
50
LEFT
15
55
60
55

The average puretone threshold was 38 decibels in the right ear and 46 decibels in the left ear.  Speech recognition ability of 100 percent for the right ear and 96 percent for the left ear was indicated.  

Applying the results of this January 2007 VA audiogram to Table VI yields values of Level I hearing for the right and left ears.  Applying these values to Table VII indicates his bilateral hearing loss is 0 percent disabling.  

As for any functional effects of his hearing loss on activities of daily living, this examiner reported the Veteran stated his greatest difficulty was in hearing his telephone ring.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran was reexamined by VA in May 2009.  Based on the audiogram findings, his puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
20
40
55
50
LEFT
15
50
65
65

The average puretone threshold was 41 decibels in the right ear and 49 decibels in the left ear.  Speech recognition ability of 80 percent for the right ear and 76 percent for the left ear was indicated.  

Applying the results of this May 2009 VA audiogram to Table VI yields values of Level III hearing for the right and left ears.  Applying these values to Table VII indicates his bilateral hearing loss is 0 percent disabling.  

As for any functional effects of his hearing loss on activities of daily living, this examiner reported the Veteran's hearing loss causes him difficulty with understanding normal everyday conversation level voices or softer voices, in person and on the phone.  This impairment is worse when multiple speakers are present and also when the Veteran is in the presence of background noise.  There was no specific comment on whether this cased marked interference with employment.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran was most recently examined by VA in March 2013.  Based on the audiogram findings, his puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
10
45
70
65
LEFT
15
55
70
70

The average puretone threshold was 48 decibels in the right ear and 52 decibels in the left ear.  Speech recognition ability of 80 percent for the right ear and 92 percent for the left ear was indicated.  

Applying the results of this March 2013 VA audiogram to Table VI yields values of Level III hearing for the right ear and Level I hearing for the left ear.  Applying these values to Table VII indicates his bilateral hearing loss is 0 percent disabling.  

As for any functional effects of his hearing loss on activities of daily living, the Veteran reported that he must have the television turned louder than other people like it.  He again did not provide any comments regarding the effect of his hearing loss on employability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board notes that the Veteran is not entitled to consideration under the special provisions of § 4.86(a) or (b) for exceptional patterns of hearing loss.  

The assignment of disability rating for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  As such, the findings of his VA audiograms indicating that he has a 0 percent disability rating is more probative than his sincere lay contentions as to the extent of hearing loss.

In summary, the most probative evidence of record fails to demonstrate that an increased rating is warranted for the Veteran's service-connected bilateral hearing loss. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

	Right Foot Disability

The Veteran's right foot disability is currently rated as 0 percent disabling pursuant to Diagnostic Code 5015, for plantar spurring of the calcaneus.  Disabilities rated under Diagnostic Code 5015 are to be rated based on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5015.  

Here, the Veteran was afforded a VA examination in May 2009.  At that time, the examiner noted the Veteran's complaints of swelling, pain,  and redness.  Upon physical examination, there was no evidence of painful motion, weakness, edema, tenderness, or instability.  The examiner provided diagnoses of plantar spurring of the right foot and bilateral pes planus, although x-rays only identified the plantar spurring.  

The Veteran was again examined by VA in March 2013.  At that time, the examiner noted the Veteran's complaints of constant right heel pain and numbness.  The Veteran has also received orthotics for his shoes.  Following a physical examination of the Veteran, the VA examiner only provided a diagnosis of right plantar spurring.  There were no other deformities or disabilities found, including on x-ray, which showed only small 2 millimeter spur arising anteriorly off the base of the calcaneus at the attachment of the plantar fascia.  

The only other relevant evidence of record are VA treatment records showing the Veteran's complaints of heel pain and the prescription for orthotics.  There are no objective findings included in his VA treatment records.  

Here, the Board finds that the Veteran is entitled to a disability rating of 10 percent, but no higher, based on objective factors of limitation of motion of the right foot.  These factors are noted by swelling and pain, as the indicated during his VA examinations.  Under Diagnostic Code 5003, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, when the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes.  A 20 percent rating is available when, in the absence of limitation of motion, there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, the 20 percent rating is not available for disabilities rated under Diagnostic Codes 5013 to 5024 inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 2.  

As such, the Veteran currently is assigned the maximum available rating under Diagnostic Code 5015, and therefore an increased rating is not warranted under that Diagnostic Code. 

In this case, the Board must also consider all other Diagnostic Codes which may be applicable to the Veteran's particular foot disability.  Disabilities of the feet are evaluated under multiple Diagnostic Codes from 5276 to 5284. 

Diagnostic Code 5276 (flatfoot) provides a 10 percent disability rating where flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, 20 and 30 percent disability ratings (unilateral and bilateral, respectively) are assigned.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, 30 and 50 percent disability ratings (unilateral and bilateral, respectively) are assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Here, while the May 2009 VA examiner provided a diagnosis of pes planus, there are simply no objective findings to show that his flatfoot is moderate, or there is any weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  In fact, the Board notes the Veteran has never once indicated his symptoms are associated with a diagnosis of flatfoot such that Diagnostic Code 5276 would be applicable.  

Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammertoes) and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable in this case as the objective medical evidence does not reveal atrophy of the musculature, disturbed circulation, and weakness; contracture of the plantar fascia, dorsiflexion with limited motion of any toes; diagnoses of hallux valgus, hallux rigidus, or hammertoes; or, malunion or nonunion of tarsal or metatarsal bones attributable to the service-connected right foot plantar spurring.

Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board also finds that a disability rating in excess of 10 percent is available pursuant to Diagnostic Code 5284 for moderately severe foot injury.  In this matter, the Veteran has consistently complained of pain, swelling, and numbness in the right heel; however, the objective evidence does not suggest that these symptoms associated with the right foot disability are moderately severe, or severe.  In fact, the x-ray evidence showed only small 2 millimeter spur.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

As such, the Board finds that the Veteran's overall disability picture does not more nearly approximate the level of severity contemplated by higher ratings under any applicable diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5276 - 5284.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has since clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Concerning any indication of functional los, the Veteran has, at different times, complained primarily of pain and numbness in his right heel, which he is competent to report.  Jandreau, 492 F.3d 1372.  Both VA examiners noted the Veteran's contentions, as well as finding evidence of swelling and redness, but neither examiner noted swelling, instability or weakness or that these additional factors resulted in any further functional loss.  38 C.F.R. §§ 4.40, 4.45.  Additionally, these factors were taken into account in assigning the Veteran's current 10 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of 10 percent for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Hart, 21 Vet. App. 505.  The preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right foot disability.  As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

	Right and Left Knee Disabilities 

The Veteran was granted service connection for patellofemoral syndrome of the right and left knees in a July 2009 rating decision.  He was assigned disability ratings of 10 percent, effective from January 22, 2009 to December 10, 2007, and from February 12, 2009.  The intervening period for which compensation was not provided is due to the Veteran's additional period of active duty.  He asserts that his right and left knee disabilities are more severe than his currently assigned 10 percent ratings.  

The Veteran's left and right knee patellofemoral pain syndrome disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27 (2014).  Here, the hyphenated diagnostic code indicates that the Veteran's current left and right knee disabilities are rated, by analogy, under the criteria for osteomalacia pursuant to Diagnostic Code 5014.  Under Diagnostic Code 5014, osteomalacia is rated on limitation of motion of the affected parts as degenerative arthritis.  38 C.F.R. §§ 4.20, 4.71a (2014).  The assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  In the present case, the Board finds the most appropriate diagnostic codes for both knees are Diagnostic Codes 5257 and 5014.  Specifically, as will be discussed in detail below, the Veteran's symptoms involve limitation of motion, pain, and instability.  Diagnostic Code 5257 evaluates instability and DC 5014 contemplates limitation of motion.  The specific criteria applicable for these Diagnostic Codes will be discussed below.

The Board has also considered whether separate or increased evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.

The Board will first discuss whether the Veteran is entitled to a higher rating for right or left knee patellofemoral pain syndrome based on limitation of motion.

A. Limitation of Motion

Limitation of motion of the knees is evaluated under Diagnostic Code 5260, for limitation of flexion, and Diagnostic code 5261, for limitation of extension.  A higher 20 percent rating is warranted under Diagnostic Code 5260 where flexion is limited to 30 degrees and under Diagnostic Code 5261 where extension is limited to 15 degrees.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014).  Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'"as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

During the appeal period, flexion of the right knee has at most been shown to be limited to 135 degrees, while extension has been full to 0 degrees.  See April 2005 and March 2013 VA examination reports.  Further, all three VA examination dating from April 2005, May 2009, and March 2013 indicated that there was no decrease in range of motion of the right knee due to pain, weakness, fatigue or lack of endurance after repetitive use testing.  

Specifically, during the April 2005 VA examination, right knee flexion was to 135 degrees and extension was full to 0 degrees; there was no objective evidence of pain on motion or following repetitive motion.  During the May 2009 VA examination, the examiner noted that range of motion was from 0 degrees to 140 degrees, which is considered normal range of motion.  There was no objective evidence of pain on flexion and that there was no objective evidence of pain on extension.  During the March 2013 VA examination, range of motion testing revealed flexion to 135 degrees and extension was full to 0 degrees.  There was objective pain on motion at 135 degrees.  

VA examinations of the left knee throughout the appeal period have shown flexion and extension of the left knee to be, at its worst, from 0 to 125 degrees, without objective evidence of pain with motion.  The April 2005 and May 2009 VA examinations found flexion from 0 degrees to 140 degrees, which is considered normal range of motion.  There was no objective evidence of pain on flexion and that there was no objective evidence of pain on extension.  The March 2013 VA examination showed flexion to 125 degrees and extension was full to 0 degrees.  There was objective pain on motion at 125 degrees.  

These examinations also have not revealed any additional decrease in range of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use testing.  See April 2005, May 2009, March 2013 VA examination reports.  These VA examinations also showed there was not any additional functional loss to either knee from factors such as excess fatigability, swelling, or tenderness. 

VA and private treatment records throughout the appeal period reflect complaints of bilateral knee pain and treatment for his right and left patellofemoral syndrome.  However, there are no objective range of motion findings in these records.  

Finally, even when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 the Veteran's right and left knee disabilities have not met the criteria for higher 20 percent ratings under Diagnostic Codes 5260 or 5261.  The RO's assignment of 10 percent ratings for each knee was based on the Veteran's symptoms of pain, even though objective evidence revealed his range of motion for the right knee was 135 degrees, which indicates only slightly limitation, and 125 degrees for the left.  Moreover, the evidence does not reflect functional impairment congruent with higher ratings than those already assigned.  

The Board has also considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that limitation of motion of the right and left knees has been consistent with a 10 percent rating for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Moreover, as explained above, symptoms warranting a higher rating based on limitation of motion have not been shown.  Accordingly, staged ratings are not warranted for right and left knee patellofemoral syndrome based on limitation of motion.

      B. Instability

The record reflects the Veteran has experienced instability of the knees during the appeal period.  Under VAOPGCPREC 23-97, the Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when mild, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257 (2014).

The Veteran has reported experiencing instability in the right and left knees throughout the appeal period, as reflected in his VA examinations.  Specifically, during the April 2005 VA examination, the Veteran reported his knees have given way once or twice.  Further, the May 2009 VA examiner specifically found mild instability for the right and left knees following a physical examination.  Finally, the March 2013 VA examiner noted the Veteran's reports that he has fallen several times as a result of his bilateral knee disability.  The VA examinations also reflect that the Veteran wears a brace for his knees.  

The Veteran is competent to describe such symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board also finds the Veteran's statements to be credible, as his description of symptoms has been consistent throughout the record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (indicating that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Resolving all doubt in the Veteran's favor, the Board concludes that his competent and credible reports of instability in the right and left knees most nearly approximate slight recurrent subluxation or lateral instability.  Therefore, he is entitled to separate 10 percent ratings under Diagnostic Code 5257 for slight right and left knee instability throughout the entire appeal period.

A preponderance of the evidence is against a finding that he is entitled to a higher 20 percent rating for severe instability of the right knee.  Although the Veteran has consistently reported buckling and giving way of the knees, falls from such instability, and needing to wear a knee brace, physical examination has not provided evidence of moderate instability.  On May 2005 and March 2013 VA examinations, physical examinations did not reveal any instability of the either knee.  Since the record contains no objective evidence of recurrent subluxation or lateral instability, the Board concludes that a preponderance of the evidence is against a finding that instability of either knee is moderate or even severe.

The Board has considered whether staged ratings are appropriate.  See Fenderson, 12 Vet. App. at 126.  The Board finds that instability of the right and left knees has been consistent with the separate 10 percent rating the Board is assigning for the entire relevant time period on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period and symptoms warranting a higher rating based on instability have not been shown.  Accordingly, staged ratings are not warranted for instability of the knees.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for right or left knee patellofemoral syndrome based on limitation of motion.  The Board finds that the evidence supports the assignment of separate 10 percent disability for the right and left knees.  A preponderance of the evidence is against findings that instability of the left and right knees more nearly approximate the criteria for higher 20 percent ratings.

Other Considerations

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis for his service-connected disabilities.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the bilateral hearing loss, right foot disability, or right and left knee disabilities are inadequate.  As reviewed above, comparisons between the levels of severity and symptomatology of the considered disabilities with the established criteria show that the respective rating criteria reasonably describe the Veteran's various disability levels and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria. 

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Additionally, in reviewing the Veteran's appeal for increased ratings, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not indicated that he is unable to secure or follow substantial gainful employment as result of his service-connected disabilities, and the evidence also does not suggest this.  As such, the issue of a TDIU is not before the Board at this time.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Service connection for degenerative disc disease of the low back is granted.

Service connection for eczema and acne is granted. 

Entitlement to a compensable disability rating for bilateral hearing loss is denied.  

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability is denied.

A separate initial 10 percent rating for instability of the right knee is granted.  

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability is denied.  

A separate initial 10 percent rating for instability of the left knee is granted.

Entitlement to an initial disability rating of 10 percent for plantar spurring of the right calcaneus is granted.  


REMAND

The Veteran maintains that he has suffered from blurry vision since returning from his second period of active duty.  In April 2005 and May 2009, the Veteran was afforded VA examinations concerning this claim.  The VA examiners provided diagnoses of myopia, astigmatism, and presbyopia.  No additional comments or etiological opinions were provided by the examiners.  

Service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  Congenital or developmental defects, to specifically include refractive error, are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9. 4.127; Carpenter v. Brown , 8 Vet. App. 240, 243 (1995).  However, in this case, it remains unclear where the Veteran has asserted that he suffers from blurry vision during service.  The Board finds that VA's duty to assist requires that this issue be remanded so that the Veteran can be scheduled for an eye examination to determine if any eye conditions other than refractive error exist, and if so, whether they are related to the Veteran's military service.

Next, the Veteran claims he suffers from a chronic disability manifested by joint pain, memory loss, chest pain and a left foot disability.  The Veteran was previously in receipt of service connection for right and left knee disabilities, and a right foot disability.  As a result of this decision, he now also in receipt of service connection for a low back disability, and a left foot disability.  Therefore, a new VA examination is required to determine whether the Vetera suffers from any other joint pains, other than those for which he is already compensated, as well as memory loss and chest pain.  

Concerning the Veteran's claim for hypertension, he asserts that he has suffered from hypertension since returning from his second period of active duty.  Specifically, VA treatment records dated in July 2006 shows the first objective indication of a diagnosis of hypertension.  In October 2006, a VA treatment record indicates the Veteran is taking lisinopril for his hypertension.  

Prior to his third period of active duty, a September 2007 service treatment record clearly notes a diagnosis of hypertension.  His service treatment records also note additional complaints of and treatment for hypertension.  

Following separation, the Veteran was afforded a VA examination in May 2009, which only notes the current diagnosis and prescription for lisinopril.  He also submitted a Disability Benefits Questionnaire, dated in April 2014, on which the physician stated the Veteran was first diagnosed with hypertension in March 2006.  However, neither of these examinations contain an etiological opinion as to whether the Veteran's hypertension is attributable to his military service.  As such, a new VA examination is required. 

In a July 2014 rating decision, the RO denied entitlement to service connection for a respiratory disorder, to include asthma.  Also in July 2014, the Veteran filed a notice of disagreement (NOD) with this rating decision.  See 38 C.F.R. § 20.201 (2014).  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to that claim.  Under the circumstances, the Board is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Finally, on remand, any additional VA or private treatment records not currently associated with the claims file must be obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO should also ask the Veteran to submit any additional, pertinent lay statements regarding to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional relevant VA or private treatment records with the Veteran's claims file.  
 
2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service eye problems.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his eye disorders.  The claims folder should be made available to the examiner for review before the examination.

The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any eye disability found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail. 

The examiner should state the likelihood that any eye disorder, to include presbyopia, astigmatism, and myopia, existed prior to service, to include whether it was a congenital or acquired disability. 

If the examiner concludes that the disability found to be present existed prior to service, to include if it was congenital, the examiner should indicate that likelihood that the disability worsened during service. 

If the examiner diagnoses the Veteran as having an eye disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service. 

In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report of recurrent symptoms since service.  

A complete rationale for any opinion expressed must be provided.  

4.  Schedule the Veteran for a VA examination to determine whether he suffers from a disability manifested by chronic joint pain affected joints other than his right and left knees, right and left feet, and low back.  The claims file must be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner is directed to provide answers to the following questions:

a)  State whether the complaints of any identified joints are attributable to any known clinical diagnosis. 

b)  If any identified joint disability is determined to be attributable to a known clinical diagnosis, is it at least as likely as not that the disability is related to the Veteran's tours of active duty from August 1989 to April 1990, January 2004 to January 2005, and from December 2007 to February 2009, including service in the Southwest Asia Theater of operations during the Persian Gulf War? 

In offering this opinion, the examiner must acknowledge and discuss the Veteran's competent reports of joint pain during and since service. 

All findings and conclusions should be set forth in a legible report.

5.  Arrange for the Veteran to undergo a VA examination to address the claimed memory loss, chest pain and left foot problems.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) ?  If yes, was that increase in severity due to the natural progress of the disease?

6.  Schedule the Veteran for VA examination concerning his hypertension.  The claims folder should be made available to and reviewed by the examiner.  All necessary studies and tests should be conducted.  

The examiner should first provide the following opinions: 

a) Is it at least as likely as not that the Veteran's hypertension had its clinical onset during his second period of active service from January 2004 to January 2005, or is related to any in-service disease, event, or injury.

b)  Is it at least as likely as not that hypertension manifested itself to a compensable degree in the first post-service year following this period of service from January 2004 to January 2005?

If the examiner determines that the Veteran's hypertension is not directly or presumptively due to his second period of active duty from January 2004 to January 2005, then the following opinions are requested:

a)  What is the likelihood that the Veteran's hypertension preexisted his third period of active duty from December 2007 to January 2009? 

b)  What is the likelihood that the Veteran's hypertension worsened during his final period of service from December 2007 to January 2009?

All findings and conclusions should be set forth in a legible report.

6.  Issue the Veteran an SOC as to his claim seeking entitlement to service connection for a respiratory disorder, to include asthma, to include notification of the need to timely file a substantive appeal to perfect his appeal on that issue.

7.  Then readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this claim was last adjudicated below, and provides an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


